[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               August 3, 2006
                              No. 06-10111                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 05-00234-CR-T-17EAJ

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

BUENERGI ESTUPINAN PAREDES,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (August 3, 2006)

Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Buenergi Estupinan Paredes appeals the 135-month sentence imposed
following his conviction for possession with intent to distribute cocaine while on

board a vessel subject to United States jurisdiction, 46 App. U.S.C. §§ 1903(a), (g),

21 U.S.C. § 960(b)(1)(B)(ii), and conspiracy to possess with intent to distribute

cocaine while on board a vessel subject to United States jurisdiction, 46 App.

U.S.C. §§ 1903(a), (g), (j), 21 U.S.C. § 960(b)(1)(B)(ii).

       Paredes first argues that he the district court erred in denying him a minor

role reduction under U.S.S.G. § 3B1.2(b). Paredes asserts that his role as a low-

level member of the crew on a go-fast boat was minor when compared to the

entire drug trafficking network and when compared to that of the captain of the go-

fast boat.

       We review for clear error a district court’s factual determination of a

defendant’s role in the offense. United States v. De Varon, 175 F.3d 930, 937

(11th Cir. 1999) (en banc). A defendant “who is less culpable than most other

participants, but whose role could not be described as minimal” is entitled to a

two-level reduction for his minor role. U.S.S.G. § 3B1.2(b), comment. (n.5). The

defendant bears the burden of proving a minor role in the offense by a

preponderance of the evidence. De Varon, 175 F.3d at 939.

       The record supports the district court's findings that the conduct attributed to

Paredes was identical to his actual conduct and that he was not substantially less



                                           2
culpable than the other crew members on the go-fast boat. Paredes was only held

accountable for the quantity of cocaine found on his boat. Further, while Paredes

asserts that his role was less than that of the captain of the go-fast boat, this does

not preclude the district court from finding that Paredes’s role was not minor. The

district court did not clearly err in denying Paredes a minor role reduction.

      Paredes further argues that his sentence was unreasonable. Paredes asserts

that he had never previously been involved in criminal activity, and that he

engaged in this conspiracy only in order to obtain money for a medical operation.

He further contends that a significantly lesser sentence would have better served

the purposes of punishment, as listed in 18 U.S.C. § 3553(a)(2).

      “After the district court has accurately calculated the Guideline range,” we

review the final sentence for reasonableness. United States v. Winingear, 422 F.3d

1241, 1244 (11th Cir. 2005) (internal quotes omitted). The factors that act as a

guide in determining whether a sentence was reasonable are found in 18 U.S.C.

§ 3553(a). Id. at 1246. “These factors include the available sentences, the

applicable Guideline range, the nature and circumstances of the offense, and the

need for the sentence to reflect the seriousness of the offense, promote respect for

the law, provide just punishment for the offense, and provide the defendant with

needed medical care.” Id. Another factor is “the need to avoid unwarranted



                                            3
sentence disparities among defendants with similar records who have been found

guilty of similar conduct.” 18 U.S.C. § 3553(a)(6).

      The record reflects that the district court considered the § 3553(a) factors as

well as the guidelines, and found that a sentence at the low end of the guideline

range was appropriate. The district court was informed of and considered

Paredes’s poverty, his cooperation with agents after his arrest, the purposes of the

level of punishment for drug traffickers, the sentence ranges available, Paredes’s

need for medical treatment, the nature of his offense, and his lack prior criminal

history. The district court determined that the low end of the guideline range was

sufficient, but not greater than necessary, to comply with the statutory purposes of

sentencing. The sentence of 135 months was also much less than the statutory

maximum of life imprisonment. Paredes’s sentence was reasonable.

      Upon consideration of the briefs of the parties, and thorough review of the

record, we find no reversible error.

      AFFIRMED.




                                          4